ORDER

PER CURIAM.
Appellants appeal from the judgment of the trial court denying their motion to set aside default judgment and awarding monetary damages and injunctive relief. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court did not abuse its discretion. The decision to set aside a default judgment lies within the trial court’s discretion, and its decision will not be overturned unless *478the record indicates an abuse of that discretion. Engine Masters, Inc. v. Kirn’s, Inc., 872 S.W.2d 644, 645 (Mo.App. E.D.1994). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).